Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 1 of 22 PageID# 173




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

Brandon Martel Williams,                          )
      Petitioner,                                 )
                                                  )
v.                                                )                  1:20cv255 (AJT/TCB)
                                                  )
Harold W. Clarke,                                 )
      Respondent.                                 )

                                  MEMORANDUM OPINION

       Under consideration is respondent Harold Clarke’s motion to dismiss Virginia inmate

Brandon Martel Williams’s petition for writ of habeas corpus, which was filed under 28 U.S.C. §

2254. See Dkt. Nos. 19-21. Respondent asserts in his motion that the petition is untimely and

otherwise without merit. Id. Petitioner opposes the motion. See Dkt. No. 26. For the reasons

explained below, the motion to dismiss must be granted, and the petition dismissed.

                                         I. Background

       Petitioner is in custody pursuant to a final order, entered July 19, 2016, of the Circuit

Court of Southampton County. See CR16000078, -79. After a jury found petitioner guilty of

abduction and misdemeanor assault of a family member—violations, respectively, of sections

18.2-47(A) and 18.2-57.2 of the Virginia Code—the circuit court sentenced petitioner to three

years, twelve months’ incarceration. Id. Petitioner appealed his convictions to the Court of

Appeals of Virginia, which denied the appeal on February 2, 2017. See Record No. 1288-16-1.

Petitioner did not file a direct appeal with the Supreme Court of Virginia.

       On June 12, 2018, petitioner filed a petition for writ of habeas corpus in the Virginia

Supreme Court, raising six claims. See Record No. 180806. The state supreme court dismissed
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 2 of 22 PageID# 174




the petition by order dated March 7, 2019. Id. Almost exactly twelve months later, on March 6,

2020, petitioner filed the instant petition, raising the six following claims 1, verbatim:

    1. The evidence at trial was constitutionally and legally insufficient to support the
       conviction and sentence of abduction and assault and battery of a family member where
       the Commonwealth’s evidence rested solely on the completely unreliable and
       contradictory testimony of the alleged victim and where said alleged victim has
       previously fabricated similar allegations regarding the petitioner.

    2. The petitioner’s rights to fair trial and due process of law was violated where the
       Commonwealth suppressed and failed to disclose a key photograph of the alleged
       victim’s neck showing no injuries in violation of the Brady doctrine and where the
       petitioner was prejudiced as a result.

    3. The trial court violated the petitioner’s right to due process of law by not admitting into
       evidence a written statement made by the alleged victim admitting she had recently
       fabricated similar allegations against Williams and where the petitioner was prejudiced as
       a result.

    4. The petitioner received constitutionally deficient assistance of counsel where trial counsel
       failed to object to the hearsay testimony of several witnesses and where there is no
       reasonable basis for trial counsel’s failure and where the petitioner was prejudiced as a
       result.

    5. The petitioner received constitutionally defective assistance of counsel where trial
       counsel failed to gather and subpoena evidence and witnesses at the petitioner’s request
       for the purposes of impeaching the complaining witness and where there is no reasonable
       basis for trial counsel’s failure and where the petitioner was prejudiced as a result.

    6. The petitioner received constitutionally deficient assistance of counsel where appellate
       counsel improperly withdrew from his representation without securing a replacement and


1
  The petition and petitioner’s subsequently filed traverse offer differing accounts as to which
claims petitioner truly seeks to raise in the instant action. In his petition, where prompted to list
Grounds One through Four, petitioner directs the Court to “Exhibit E.” See Dkt. No. 3. Exhibit
E contains only a copy of a letter from petitioner to his trial counsel in which petitioner requested
an expert witness and a surveillance video from a 7-11 store. See Dkt. No. 3-2, p. 3. Another
exhibit, meanwhile, lists six identifiable claims for relief. See Dkt. No. 3-2, pp. 5-6. Yet more
confounding is the fact that, in his traverse, petitioner states that, “[i]n petitioner federal habeas
[sic] … petitioner raise[s] only one claim,” that he “received constitutionally deficient assistance
of counsel where trial counsel failed to gather and subpoena evidence and witnesses at the
petitioner’s request.” See Dkt. No. 26, p. 2. Despite the confusing presentation of the
arguments, in deference to petitioner’s pro se status, the Court will assess each claim listed in the
exhibits of the petition, including the ineffective assistance claim, which is the fifth ground
included there.
                                                   2
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 3 of 22 PageID# 175




       coerced the petitioner to sign a fraudulent statement withdrawing his appeal and where
       there is no reasonable basis for appellate counsel’s failure and where the petitioner was
       prejudiced as a result.

See Dkt. No. 3-2, pp. 5-6.
                                    II. Statute of Limitations

       Respondent first contends that the § 2254 petition is untimely. See Dkt. No. 21, pp. 4-7.

Habeas petitions filed under § 2254 are subject to a one-year period of limitation. 28 U.S.C.

§ 2244(d)(1). This limitation period begins running from the latest of four possible dates:

       (A) the date on which the [challenged] judgment became final by the conclusion
       of direct review or the expiration of the time for seeking such review;

       (B) the date on which the impediment to filing an application created by State
       action in violation of the Constitution or laws of the United States is removed, if
       the applicant was prevented from filing by such State action;

       (C) the date on which the constitutional right asserted was initially recognized by
       the Supreme Court, if the right has been newly recognized by the Supreme Court
       and made retroactively applicable to cases on collateral review; or

       (D) the date on which the factual predicate of the claim or claims presented could
       have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1). On this basis, unless subsections (B), (C), or (D) apply, the one-year

limitation period begins running when direct review of a petitioner’s state conviction is

completed or when the time for seeking direct review expires.

       Under certain circumstances, however, the running of the one-year limitations period is

suspended. The clock stops, for instance, for “[t]he time during which a properly filed

application for State post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). The limitation period is also subject to

equitable tolling in “those rare instances where—due to circumstances external to the party’s

own conduct—it would be unconscionable to enforce the limitation against the party.” Harris v.

Hutchinson, 209 F.3d 325, 328 n.1 (4th Cir. 2000). Finally, a colorable claim of actual

                                                 3
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 4 of 22 PageID# 176




innocence may entitle a petitioner to review of an untimely petition. See McQuiggin v. Perkins,

569 U.S. 383 (2013).

       Here, petitioner’s criminal judgment became final on Monday, March 6, 2017, the last

day on which petitioner could have filed a petition for review of the Court of Appeals of

Virginia’s February 2, 2017 denial of his direct appeal. See Hill v. Braxton, 277 F.3d 701, 704

(4th Cir. 2002) (“[T]he one-year limitation period begins running when direct review of the state

conviction is completed or when the time for seeking direct review has expired . . . .”) (citing 28

U.S.C. § 2244(d)(1)(A)); Va. Sup. Ct. R. 5:17(a)(2) (allowing thirty days to file a petition for

appeal from the Court of Appeals of Virginia). Consequently, the limitation period began to run

on March 7, 2017.

       Petitioner did not file his state habeas petition until June 12, 2018, 463 days after the

limitation period started and 98 days after it closed. Petitioner’s filing of the state habeas

petition, then, did not toll the statute of limitations relevant to § 2254 cases. Cf. Claiborne v. Dir.

Of Dep’t of Corrs., No. 3:11cv368, 2012 WL 859559, at *3 (E.D. Va. Mar. 13, 2012)

(“Claiborne did not file any of his three state court habeas petitions prior to the expiration of the

AEDPA one-year statute of limitations. Thus, none of these petitions could toll the AEDPA

statute of limitations.”). Petitioner does not argue that he is entitled to relief under subsections

(B), (C), or (D) of § 2244(d)(1), nor can the Court discern any evidence that he is so entitled.

Consequently, the petition is untimely unless petitioner can establish that he is entitled to

equitable tolling or is actually innocent of the charges underlying the convictions he contests.

       Petitioner makes no claim of actual innocence, and he has therefore not established that

he is entitled to relief under this doctrine. Petitioner’s argument as to equitable tolling, though

ultimately also unavailing, requires additional discussion. As noted above, equitable tolling is



                                                  4
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 5 of 22 PageID# 177




available only in rare instances. To demonstrate an entitlement to this remedy, a petitioner must

show that he was “pursuing his rights diligently, and … that some extraordinary circumstance

stood in his way” of filing a timely petition. Holland v. Florida, 560 U.S. 631, 649 (2010).

       In his traverse, petitioner states that “mental incompetence” was the cause of his failure

to abide by the statute of limitations relevant to § 2254 actions. See Dkt. No. 26, p. 8. He claims

to have been “taken [sic] medication in 2019 at Nottoway State Corrections in Virginia D.O.C.”

Id. He further states that he “was dealing with mental health in 2019.” Id.

       In the abstract, a petitioner’s mental health may constitute a basis to invoke the doctrine

of equitable tolling; however, “[a]s a general matter, the federal courts will apply equitable

tolling because of a petitioner’s mental condition only in cases of profound mental incapacity.”

United States v. Sosa, 364 F.3d 507, 513 (4th Cir. 2004). Indeed, “proof of an existing mental

illness, or claims that a petitioner is taking psychiatric medication or is under psychiatric care

will not automatically warrant equitable tolling.” Robison v. Hinkle, 610 F. Supp. 2d 533, 539

(E.D. Va. 2009); see also McSwain v. Davis, 287 F. App’x 450, 456 (6th Cir. 2008) (“[M]ental

incompetence is not a per se reason to toll a statute of limitations.”).

       The Fourth Circuit does not appear to have delineated specific criteria for determining

whether a petitioner suffers from mental incapacity that warrants equitably tolling the statute of

limitations in a habeas case. Other courts, however, consider some of the following factors:

   1. Whether the petitioner has been declared incompetent in a legal adjudication. See
      McCray v. Oxley, 553 F. Supp. 2d 368, 373 (D. Del.2008); Lawless v. Evans, 545 F.
      Supp. 2d 1044, 1049 (C.D. Cal. 2008).

   2. Whether the petitioner was “able to pursue legal action during the period of his or her
      alleged incapacity.” Smith v. Saffle, 28 F. App’x 759, 760 (10th Cir. 2001); see also
      United States v. Sosa, 364 F.3d at 513; Robison, 610 F. Supp. 2d at 540.




                                                  5
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 6 of 22 PageID# 178




    3. Whether the severity of symptoms and response to treatment as reflected in petitioner’s
       medical records, if available, evidence an inability to timely file a habeas corpus petition.
       See Lawless, 545 F. Supp. 2d at 1049–50.

        As just noted, in his traverse, petitioner states that his mental health posed problems for

him in the year 2019. The Court does not doubt the veracity of petitioner’s statements, but these

allegations do not explain why petitioner failed to file either a state or federal petition for writ of

habeas corpus within one year of his state conviction becoming final; these omissions occurred

in 2017 and 2018, times during which petitioner makes no claim to have been suffering from

difficulties associated with his mental health.

        Nor do the factors listed above resolve in favor of granting petitioner equitable tolling in

this matter. First, the medical records plaintiff has submitted in support of his position state

explicitly that, although petitioner undeniably struggled with his mental health, he “did not meet

the standard for insanity in Virginia” at the time of a probation violation in 2014. See Dkt. No.

26-2, p. 7. The records do not otherwise state that petitioner has previously been deemed

incompetent.

        The second listed factor also resolves against petitioner because it is clear that petitioner

was “able to pursue legal action” in the period immediately following the denial of his direct

appeal. See Case No. 1:17cv598 (AJT/MSN) (filed on May 15, 2017, two months after §

2244(d) limitations period began to run).

        Finally, the records, which admittedly predate petitioner’s habeas petitions, do not

“evidence an inability to timely file a habeas corpus petition.” The records instead state that, at

the time of a 2014 psychiatric evaluation, petitioner exhibited “[n]o evidence of …

hallucinations, delusions, or thought disorder.” Dkt. No. 26-2, p. 6. They further stated that

petitioner “gave pertinent, well-elaborated responses to queries … was composed, … generally



                                                   6
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 7 of 22 PageID# 179




positive, with superficial sanguinity and some humor.” Id. The Court additionally notes that

petitioner filed his federal habeas petition just one day shy of a year after his state habeas petition

was denied, potentially demonstrating a capacity—albeit one based on a flawed understanding of

the relevant law—to comply with statutes of limitations for federal habeas corpus petitions. That

petitioner misunderstood the intricacies of the federal filing requirements is regrettable but does

not represent a basis on which to grant equitable tolling. See United States v. Sosa, 364 F.3d

507, 512 (4th Cir. 2004) (“[E]ven in the case of an unrepresented prisoner, ignorance of the law

is not a basis for equitable tolling.”) (citing Cross-Bey v. Gammon, 322 F.3d 1012, 1015 (8th

Cir. 2003)).

        Because 28 U.S.C. § 2244(d) establishes a clear limitation period with prescribed tolling

provisions, equitable tolling is reserved for those extraordinary circumstances in which it would

be unconscionable to strictly apply the statute of limitations. See Green v. Johnson, 515 F.3d

290, 304 (4th Cir. 2008). Taken as a whole, the mental health records petitioner has provided in

support of his claims suggest that he benefits from treatment and is capable of clear

communication with others. See Dkt. No. 26-2. Accordingly, the Court finds that the record

does not demonstrate that plaintiff is entitled to equitable tolling in this action. His petition is

therefore untimely and deniable as such.

                             III. Exhaustion and Procedural Default

        Respondent next asserts that two of petitioner’s grounds for relief are procedurally

defaulted and therefore unreviewable. Before a state prisoner may file in federal court a petition

for a writ of habeas corpus, the prisoner must first exhaust his claims in the state court system.

28 U.S.C. § 2254(b)(1)(A). Indeed, a state prisoner “must give the state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of the State’s



                                                   7
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 8 of 22 PageID# 180




established appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). In

Virginia, to exhaust state remedies, “a petitioner must present the same factual and legal claims

raised in the [federal] petition to the Supreme Court of Virginia either by way of (i) a direct

appeal, (ii) a state habeas corpus petition, or (iii) an appeal from a circuit court’s denial of a state

habeas petition.” Sparrow v. Dir., Dep’t of Corr., 439 F.Supp.2d 584, 587 (E.D. Va. 2006).

        A successfully exhausted claim may nevertheless be deemed “procedurally defaulted”

and barred from federal review if a state court denies that claim pursuant to an independent and

adequate state law ground. See Harris v. Reed, 489 U.S. 255, 259 (1989). And a federal habeas

court may deem a claim not presented to the highest state court exhausted and barred from

review “if it is clear that the claim would be procedurally barred under state law if the petitioner

attempted to present it to the state court.” Baker v. Corcoran, 220 F.3d 276, 288 (4th Cir. 2000).

Federal habeas petitioners may overcome procedural bars and receive review of their claims

through a showing of cause and prejudice, see Gray v. Netherland, 518 U.S. 152, 162 (1996), or

actual innocence, see McQuiggin v. Perkins, 569 U.S. 383, 386 (2013).

        Claims One and Three are procedurally barred. In Claim One, petitioner alleges that the

evidence at trial was constitutionally and legally insufficient to support the conviction and

sentence entered against him. See Dkt. No. 3-2, p. 5. In Claim Three, petitioner contends that

the trial court abused its discretion by refusing to admit into evidence the victim’s journal entry

in which she allegedly admitted to previously fabricating charges against petitioner similar to

those he faced in the trial at issue. Petitioner raised each of these claims on direct appeal in the

Court of Appeals of Virginia but failed to appeal the decisions to the state supreme court. The

Supreme Court of Virginia determined that these claims were barred because the issue could

previously have been raised there but was not. In Virginia, “[a] claim that could have been



                                                   8
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 9 of 22 PageID# 181




raised at the criminal trial or on direct appeal is not cognizable in habeas corpus because to do so

would circumvent the trial and appellate process for non-jurisdictional defects.” Henry v.

Warden, 265 Va. 246, 576 S.E.2d 495, 496 (Va. 2003) (citing Slayton v. Parrigan, 215 Va. 27,

205 S.E.2d 680, 682 (1974)). And because under federal law a district court is not at liberty to

question a state court’s application of a state procedural rule if the ruling is based upon an

adequate and independent state ground, this Court finds Claims One and Three procedurally

barred. See Williams v. French, 148 F.3d 203, 209 (4th Cir.1998). 2

                                            IV. Merits

A.     Standard of Review

       To obtain federal habeas relief, a state prisoner must demonstrate that he or she is “in

custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a). But the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) limits a

federal court’s authority to grant such relief. Pursuant to AEDPA, when a state court has

addressed the merits of a claim raised in a subsequent federal habeas corpus petition, the

reviewing federal court may not grant the petition on that particular claim unless the state court’s

adjudication was (1) contrary to or an unreasonable application of clearly established federal law

or (2) was based on an unreasonable determination of the facts presented at the state court

proceeding. 28 U.S.C. § 2254(d)(1)-(2). The question, then, “is not whether a federal court

believes the state court’s determination was incorrect but whether that determination was

unreasonable—a substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007)

(citing Williams v. Taylor, 529 U.S. 362, 410 (2000)).




2
 As noted above, plaintiff raises no actual innocence claim and has failed to demonstrate cause
and prejudice for his default.
                                                  9
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 10 of 22 PageID# 182




        A state court’s decision is “contrary to” federal law if it “arrives at a conclusion opposite

 to that reached by [the United States Supreme] Court on a question of law or if the state court

 decides a case differently than [the United States Supreme] Court has on a set of materially

 indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 413 (2000). A federal court should

 grant relief under the “unreasonable application” clause if it finds that the state court “identifies

 the correct governing legal principle from [the United States Supreme] Court’s decisions but

 unreasonably applies that principle to the facts of the prisoner’s case.” Id.

        In determining whether a state court’s decision was based on an unreasonable

 determination of facts, a federal court reviewing a habeas petition “presume[s] the [state] court’s

 factual findings to be sound unless [petitioner] rebuts ‘the presumption of correctness by clear

 and convincing evidence.’” Miller-El v. Dretke, 545 U.S. 231, 240 (2005) (quoting 28 U.S.C. §

 2254(e)(1)). “The Supreme Court has found state factual findings unreasonable under §

 2254(d)(2) when the direction of the evidence, viewed cumulatively, was ‘too powerful to

 conclude anything but [what the petitioner claims],’ and when a state court’s finding was ‘clearly

 erroneous.’” Landers v. Warden, Atty. Gen. of Ala., 776 F.3d 1288, 1294 (11th Cir. 2015)

 (quoting Miller–El, 545 U.S. at 265).

 B.     Analysis

        1.        Claim One – Sufficiency of the Evidence

        As noted above, Claim One—an evidentiary sufficiency claim—is procedurally barred.

 Even if it were not, however, petitioner would not be entitled to relief because the claim is

 without merit.

        Federal habeas petitions that assert there was insufficient evidence to support a state court

 conviction should be granted only if “no rational trier of fact could have found proof of



                                                   10
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 11 of 22 PageID# 183




 [petitioner’s] guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 324 (1979).

 A federal court may only overturn a state court decision if that decision was “objectively

 unreasonable;” it may not overturn the decision simply because it disagrees with the outcome.

 Cavazos v. Smith, 565 U.S. 1, 3 (2011) (quoting Renico v. Lett, 559 U.S. 766, 773 (2010)).

 Indeed, a reviewing federal court must ask whether, “after viewing the evidence in the light most

 favorable to the prosecution, any rational trier of fact could have found the essential elements of

 the crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319 (citing Johnson v. Louisiana,

 406 U.S. 356, 362 (1972)).

        Here, petitioner was convicted of two charges: (1) abduction and (2) assault and battery

 of a family or household member. In Virginia, an accused is guilty of abduction if he or she, “by

 force, intimidation or deception, and without legal justification or excuse, seizes, takes,

 transports, detains or secretes the person of another, with the intent to deprive such other person

 of his personal liberty . . . .” Va. Code § 18.2-47(A). Meanwhile, the term assault and battery

 draws its definition from common law. In Virginia , “[a]n assault and battery is an unlawful

 touching of another. It is not necessary that the touching result in injury to the person. Whether

 a touching is a battery depends on the intent of the actor, not on the force applied.” Gnadt v.

 Commonwealth, 27 Va. App. 148 (1998). If an accused commits such acts against a family or

 household member, he is guilty of this offense.

        The Court of Appeals of Virginia summarized the evidence presented as follows:

        [T]he evidence proved that on September 14, 2015, appellant came to
        Southampton County and stayed at the Palm Tree Inn with Courtney Ashe and
        their two children. Ashe testified that they went to bed around 10:00 or 10:30
        p.m., but that she was uncomfortable with all four individuals sharing one full-
        size bed, so she got out of bed and went to the bathroom to smoke a cigarette and
        watch videos. After about an hour, appellant burst into the bathroom, upset that
        Ashe was not in bed with him. The two began to argue, and Ashe said to
        appellant, “I hope my kids never turn out like you.” Appellant told Ashe to repeat

                                                   11
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 12 of 22 PageID# 184




       herself, and after she did, he grabbed her by the neck with both hands and began
       choking her. Ashe testified that appellant choked her for three to five seconds,
       hard enough that she had to struggle to say, “let me go.” Appellant then “threw”
       Ashe against an air conditioning unit, breaking a piece of the unit and scraping
       Ashe’s arm in the process.

       Ashe testified that she tried to appear calm for the children by straightening up the
       room and folding clothes while continuing to argue, but appellant became upset
       again and punched the right side of Ashe’s face with a closed fist. She stumbled
       from the force of the blow and tried to get away from appellant by running into
       the bathroom, repeatedly closing the door. Ashe placed her right foot in front of
       the door to try and brace it open long enough for her to get inside, but appellant
       slammed it shut, grazing her bare foot. When Ashe cried out in pain, appellant
       “stomped” on her foot.

       Ashe then attempted to get herself and the children dressed so they could leave,
       but each time she picked up an item of clothing, appellant would grab it and take
       it from her. Ashe testified that this occurred about five times. Appellant refused
       to let Ashe get dressed or to let her dress the children, and he told her, “You’re
       not going any fucking where.” Ashe got back into bed with the children and
       attempted to text someone to come to the hotel and get her, but appellant grabbed
       the cell phone from her and threw it, breaking the screen.

       Eventually, after appellant fell asleep, Ashe began getting dressed again. She
       testified that by about 9:00 a.m., appellant awoke and prepared to check out of the
       hotel. Ashe and the children left with appellant, but she told him to stop at a gas
       station to get juice. Appellant stopped at a Sunoco, and Ashe went in alone.
       After getting juice for the children, Ashe asked the cashier, Candy Nichols, to call
       911 because she had just been assaulted. She testified that she was describing
       appellant’s silver Volvo to Nichols when appellant got out and started walking
       into the store. Ashe rushed out before appellant came inside, and they got back in
       the car and left the parking lot. Nichols testified that Ashe had looked “shaken
       up” and “nervous” when she came in the store and that Ashe asked her to call the
       police, but after glancing out and seeing appellant outside of the car, Ashe told
       Nichols not to worry about it and left the store.

       A short time later, Ashe asked appellant to stop at a 7-Eleven for cigarettes. In
       the 7-Eleven, she asked to use the phone but was told that it was not for use by the
       public. Ashe went back outside to the car and argue with appellant to let her
       drive. She testified that he told her to drive to some apartments down the street,
       but Ashe was afraid and did not know the area, so she instead drove back to
       Suffolk.

       The next day, Ashe contacted the Southampton County Sheriff’s Office about the
       incident and met with Deputy B.W. Turner. She explained the events that took
       place at the hotel and showed Turner her injuries. Turner photographed the

                                                12
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 13 of 22 PageID# 185




        laceration on her right arm, a bruise on her left forearm, and the scrape and
        swelling of her right foot. These photographs were introduced at trial. After
        Ashe’s report, Turner went to the hotel room where appellant and Ashe had
        stayed, and he found that the cover for the air conditioning unit was in fact broken
        consistent with Ashe’s recollection. Turner photographed the air conditioning
        unit, and this photograph was also introduced at trial.

        The day after Ashe reported the incident to the police, she sought medical
        attention because she thought her foot was broken. Jessica Peppers, on duty as a
        triage nurse at Sentara Obici Hospital, examined Ashe as part of a general
        assessment to determine if Ashe needed emergency care with regard to her foot.
        At trial, Peppers could not recall any mention of neck pain, but did recall that
        Ashe reported trouble breathing that may have been due to anxiety. However,
        Ashe testified that she experienced soreness and stiffness in her neck for two to
        three weeks following the incident.

        At trial, appellant confronted Ashe on cross-examination with a letter she had
        written dated January 11, 2016 regarding a prior incident where she recanted a
        report that appellant assaulted her. The letter was read aloud in the presence of
        the jury, and it stated:

            We encountered each other in the early morning of July 7, 2015, when
            I reported that my ex had assaulted me, spit in [sic] face, punched me
            on the left side of my face while holding our child. In a fit of childish
            range [sic] I allowed my emotions to get the best of me and I
            fabricated the entire story.

        Ashe admitted that she wrote the letter “journaling” the past event, but testified
        that she did not intend to send it to anyone. The Commonwealth objected to the
        letter’s introduction into evidence. The trial court sustained the objection, finding
        the letter irrelevant. The court then explained to the jury that the contents of the
        letter had been read into the record, but the letter would not be an exhibit to be
        taken into the jury room once the jury retired for deliberations. Ashe
        subsequently testified that she recanted her report because she wanted to keep her
        family together and that appellant had promised he would not hit her again if she
        dropped the charges.

 Record No. 1288-16-1.

        It is abundantly clear that the evidence presented to the jury was sufficient such that a

 “rational trier of fact could have found the essential elements of the crime[s] beyond a reasonable

 doubt.” See Jackson, 443 U.S. at 319. Accordingly, Claim One is denied.




                                                 13
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 14 of 22 PageID# 186




        2.      Claim Two – Failure to Disclose Exculpatory Evidence

        In Claim Two, petitioner asserts that the Commonwealth failed to disclose exculpatory

 evidence, namely a photograph of the victim’s neck which did not depict any injuries. The

 Supreme Court of Virginia denied petitioner relief with respect to this claim, finding as follows:

        [I]n light of the other evidence at trial, the photograph does not satisfy the third
        component necessary to establish a violation of the Brady disclosure rule,
        materiality. See Hicks v. Dir., Dep’t of Corr., 289 Va. 299 (2015) (withheld
        evidence is material when it could reasonably be taken to put the whole case in
        such a different light as to undermine confidence in the verdict). The record,
        including the trial transcript and the affidavit of the prosecutor, Christopher Bell,
        demonstrates the victim, Courtney Ashe, testified that, early in the morning of
        September 15, 2015, she was staying in a hotel with petitioner and their two small
        children when petitioner grabbed her by the neck with both hands and coked her
        for “three to five seconds.” Ashe further testified petitioner pushed her against an
        air conditioning unit, breaking the cover place to the control panel and lacerating
        her right forearm. She also testified petitioner punched her with his closed fist on
        the right side of her face, closed the bathroom door as she tried to enter the
        bathroom resulting in a “graze” injury to the side of her right foot, “stomped” on
        her right foot with his foot while he wore sneakers, broke her cell phone, and
        prevented her from leaving the hotel room. Ashe reported the incident to Deputy
        Turner at 8:25 p.m. on September 16, 2015. Turner testified he observed a
        laceration and bruise to Ashe’s right arm, a bruise to her left arm, and redness and
        swelling to her right foot. Turner photographed these injuries and the
        photographs were shown to the jury. Turner also inspected the hotel room and
        observed that the cover plate to the controls for the air conditioning unit had been
        broken and separated from the unit. At approximately 10:00 p.m. on September
        16, 2015, Ashe went to a hospital emergency room where she was examined by a
        triage nurse, Jessica Peppers, who petitioner called as a witness. Peppers read her
        notes to the jury which demonstrated Ashe reported only that “her boyfriend
        stomped on her right foot and punched her in the face.” Moreover, the jury did
        not find petitioner guilty of strangulation, but found him guilty of the lesser
        included charge of assault and battery which the trial court dismissed on the
        Commonwealth’s motion. Assuming the Commonwealth failed to disclose the
        photograph, which Bell denied in his affidavit, petitioner fails to demonstrate
        there is a reasonable probability that, had the photograph been disclosed, the
        result of the proceeding would have been different. See Tuma v. Commonwealth,
        285 Va. 629, 634-35 (2013) (evidence is material when there is a reasonable
        probability that, had the evidence been disclosed, the result of the proceeding
        would have been different).

 Record No. 180806.



                                                 14
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 15 of 22 PageID# 187




        This ruling was not contrary to or an unreasonable application of federal law. See

 United States v. Bagley, 473 U.S. 667, 682 (1985) (“The evidence is material only if there is a

 reasonable probability that, had the evidence been disclosed to the defense, the result of the

 proceeding would have been different.”). Nor was the decision based on an unreasonable

 determination of the facts of the case. Accordingly, Claim Two is without merit and must be

 dismissed.

        3.      Claim Three – Trial Court’s Refusal to Admit Evidence

        As noted above, Claim Three is procedurally barred and therefore offers petitioner no

 relief. The claim is nevertheless without merit. Indeed, the state court’s decision not to admit

 the victim’s previous recantation letter presents only a state law question concerning the

 admissibility of evidence. Such rulings are not subject to federal habeas review unless they are

 “so extreme as to result in a denial of a constitutionally fair proceeding.” Burkett v. Angelone,

 208 F.3d 172, 186 (4th Cir. 2000). This was not the case. Although the letter itself was not

 admitted, its contents were read to the jury, and the jury was informed that it could consider the

 contents—which Ashe admitted to authoring—as part of the evidentiary record. See Case No.

 CR16000078, -79. In this light, the Court finds that the trial court’s decision not to admit the

 victim’s letter did not “so infect[] the trial with unfairness as to make the resulting conviction a

 denial of due process.” See Darden v. Wainwright, 477 U.S. 168, 181 (1986) (citation omitted).

 Accordingly, Claim Three is denied.

        4.      Claims Four Through Six – Ineffective Assistance of Counsel

        In Claims Four through Six, plaintiff alleges that he was denied the effective assistance of

 counsel. To prevail as to an ineffective assistance of counsel claim, a petitioner must first

 demonstrate that his attorney’s performance was deficient and second demonstrate that the



                                                  15
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 16 of 22 PageID# 188




 deficient performance prejudiced his defense. See Strickland v. Washington, 466 U.S. 668

 (1984). To satisfy the deficient performance prong, the convicted defendant must overcome the

 “strong presumption that counsel’s strategy and tactics fall within the wide range of reasonable

 professional assistance.” Burch v. Corcoran, 273 F.3d 577, 588 (4th Cir. 2001) (internal

 quotations omitted). The prejudice component requires a petitioner to “show that there is a

 reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

 would have been different. A reasonable probability is a probability sufficient to undermine

 confidence in the outcome.” Strickland at 694.

         “Surmounting Strickland’s high bar is never an easy task,” Padilla v. Kentucky, 559 U.S.

 356, 371 (2010), and “[e]stablishing that a state court’s application of Strickland was

 unreasonable [or contrary to clearly established federal law] under § 2254(d) is all the more

 difficult.” Harrington v. Richter, 562 U.S. 86, 105 (2011). Application of these two layers of

 deference effectively limits a federal court’s review to a determination of “whether there is any

 reasonable argument that counsel satisfied Strickland’s deferential standard.” Id.

                 i.      Claim Four

         In Claim Four, petitioner asserts that he was denied the effective assistance of counsel in

 two capacities: (1) when trial counsel failed to make a hearsay objection when Candy Nichols, a

 clerk at a Sunoco station, testified to statements the victim made to her, and (2) when counsel

 failed to object to the alleged hearsay statements offered by triage nurse Jessica Peppers.

         With respect to the first portion of this claim, the Supreme Court of Virginia denied

 petitioner relief, stating that the claim

         [F]ail[ed] to satisfy the ‘prejudice’ prong of the two-part test enunciated in
         Strickland v. Washington, 466 U.S. 668, 687 (1984). The record, including the
         trial transcript, demonstrates that, at approximately 9:00 a.m. on September 15,
         2015, Ashe and petitioner left the hotel room with their children and petitioner
         drove them to a Sunoco convenience store. Ashe testified she went inside the

                                                  16
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 17 of 22 PageID# 189




       store and asked Nichols to call the police because “my boyfriend just assaulted
       me.” As Ashe described the car, Nichols advised her that petitioner was
       “coming” and Ashe left the store. Nichols testified Ashe entered the store, picked
       up some items to purchase, approached the counter and said, “I need you to call
       the cops, you know, I’ve got a situation.” Nichols testified petitioner “had gotten
       out of the car, was just standing outside, wasn’t bothering nothing,” then Ashe
       said, “naw, he’s watching, just don’t worry about it and never mind.” Nichols
       described Ashe as “nervous and shaking.”

                                                …

       Assuming, without deciding, that counsel did not have a reasonable strategic or
       legal purpose for not objecting to Nichols’s hearsay testimony, petitioner can
       nonetheless not show he was prejudiced. Ashe testified petitioner hit her, pushed
       her, grabbed her arm to prevent her from leaving, hit her foot with the door when
       she tried to go into the bathroom, and stomped on her foot, and there were
       photographs of Ashe’s physical injuries and the damage to the motel room which
       were consistent with this testimony. Petitioner fails to satisfy his burden to show
       a reasonable likelihood of a different outcome on the charge of abduction or
       assault and battery but for counsel’s error. See Strickland, 466 U.S. at 693
       (“Attorney errors come in an infinite variety and are as likely to be utterly
       harmless in a particular case as they are to be prejudicial.”). Thus, petitioner has
       failed to demonstrate there is a reasonable probability that, but for counsel’s
       alleged error, the result of the proceeding would have been different.

 Record No. 180806.

       With regard to the second portion of Claim Four, the state supreme court held petitioner

       satisfie[d] neither the “performance” nor the “prejudice” prong of the two-part
       test enunciated in Strickland. The record, including the trial transcript,
       demonstrates Ellenson called Peppers as a witness who testified Ashe did not
       complain of pain in her neck and Peppers did not observe any injury to her neck.
       On cross-examination, Peppers testified that, as a triage nurse, she performs a
       quick, general assessment of the issues that brought the patient to the emergency
       room, and that the emergency for Ashe was the injury to her foot. Peppers further
       testified Ashe “thought her right foot was broken because her boyfriend had
       stomped on her foot” and that she could not recall if Ashe said anything about her
       neck because her focus was on her foot. On re-direct examination, Peppers
       testified her triage notes were important and, at counsel’s request, read her notes
       to the jury which revealed Ashe reported only that “her boyfriend stomped on her
       right foot and punched her in the face.” In response to further questions from
       counsel, Peppers testified if Ashe had been physically in distress from having
       been choked or had bruising on her neck, she would have included that
       information in her triage notes. Under the circumstances, counsel could
       reasonably have determined there were good tactical reasons not to object to

                                                17
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 18 of 22 PageID# 190




        Peppers’ testimony regarding Ashe’s chief complaint, as counsel was able to use
        that testimony, as well as similar testimony based on Peppers’ notes, to
        demonstrate to the jury that Ashe did not have a neck injury or make a complaint
        about having been choked. Such trial tactics were important for counsel in
        obtaining an acquittal on the strangulation charge. See Harrington v. Richter, 562
        U.S. 86, 107 (2011) (“Counsel [i]s entitled to formulate a strategy that was
        reasonable at the time and to balance limited resources in accord with effective
        trial tactics and strategies.”). Thus, petitioner has failed to demonstrate that
        counsel’s performance was deficient or that there is a reasonable probability that,
        but for counsel’s alleged errors, the result of the proceeding would have been
        different.

 Record No. 180806.

        In the context of a § 2254 petition, “[j]udicial scrutiny of counsel’s performance must be

 highly deferential,” and a reviewing court must remember that counsel is “permitted to determine

 trial strategy, and press those claims with the greatest chance of success.” Strickland at 689;

 United States v. Mason, 774 F.3d 824, 828 (4th Cir. 2014). And even if counsel’s failure to

 pursue the strategies petitioner now highlights was inadvertent, this does not per se constitute

 ineffective assistance. Indeed, “[c]ounsel is not ineffective merely because he overlooks one

 strategy while vigilantly pursuing another.” Williams v. Kelly, 816 F.2d 939, 950 (4th Cir.

 1987) (citing Strickland at 689). In this light, this Court finds that the state court’s decision to

 dismiss petitioner’s arguments in Claim Four was neither factually nor legally unreasonable.

                ii.     Claim Five

        In Claim Five, petitioner asserts that he was denied the effective assistance of counsel in

 two capacities: (1) when trial counsel failed to obtain security camera footage from a 7-Eleven

 store that would have shown that the victim went inside the store after leaving Sunoco but did

 not approach a police officer in that store and (2) when trial counsel failed to obtain petitioner’s

 mental health records from Western Tidewater Regional Jail.




                                                   18
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 19 of 22 PageID# 191




       The Supreme Court of Virginia denied the first portion of this claim, holding that

       [T]his portion of claim (5) fails to satisfy the “prejudice” prong of the two-part
       test enunciated in Strickland. The record, including the trial transcript, the
       affidavit of the prosecutor, and the affidavit of Ellenson, demonstrates Ashe
       testified that, after leaving the Sunoco, petitioner drove Ashe and their children to
       a 7-Eleven in Courtland where Ashe went inside to buy cigarettes. Ashe “asked to
       use their phone” because she wanted to call the police, but she was told public use
       of the phone was not permitted. When Ashe left the store, she refused to get
       inside the car unless petitioner allowed her to drive, which he did. Although
       petitioner asked Ashe to take him “to some apartments that were down the street,”
       Ashe “turned around and headed back towards Suffolk.” Ashe testified they
       stopped at another 7-Eleven in Suffolk to “get more cigarettes,” stopped at a
       Hardees where they “talked about everything” and “argued more,” went “to the
       Burger King off of Godwin Boulevard,” then arrived at her grandmother’s house
       at 7:00 p.m. Ashe also testified petitioner would not let her leave with their
       children and she did not want to leave their children with petitioner because she
       “was afraid of what he would do to [their] children” as he had “threatened [the]
       children before.” Ashe further testified she did not call the police when she went
       inside her grandmother’s house but waited until the next day. Ned Andrews, an
       assistant public defender, was initially appointed to represent petitioner in the
       juvenile and domestic relations district court (“JDR court”). Andrews applied for
       a subpoena duces tecum for the video surveillance tapes of the 7-Eleven in
       Courtland for the relevant time period, the clerk of the JDR court issued the
       subpoena duces tecum on October 16, 2015, and it was personally served on
       Alfran Gary, the store manager, on October 19, 2015. The video tapes were never
       received by the JDR court. On October 30, 2015, Andrews advised the prosecutor
       he was going to the 7-Eleven “to watch the videos” and would tell the 7-Eleven
       witness not to come to JDR court on the scheduled hearing date of November 5,
       2015, as the case would be continued because petitioner’s psychological
       evaluation had not been completed. The prosecutor states in his affidavit he does
       not know if Andrews was able to find any video surveillance showing Ashe in the
       7-Eleven with a police officer or if Andrews viewed the video tape on site but
       decided not to use it for tactical reasons. Andrews left the public defender’s office
       and Ellenson, another assistant public defender, represented petitioner in the
       circuit court. Ellenson sent the office’s investigator to the 7-Eleven and
       discovered “[t]here were no surveillance tapes from the date in question.” Even
       assuming a video-tape existed that revealed a police officer was present in the
       store when Ashe entered, petitioner does not proffer how long the officer was in
       the store, how much opportunity Ashe had to interact with the officer, or if Ashe
       was in view of the petitioner while she was in the store causing her to abandon
       any effort to seek assistance as she did in the Sunoco because of her fear of
       petitioner who could have left with their children. Further, given the ample
       evidence before the jury that Ashe did not seek assistance on multiple occasions
       and her explanations for her behavior, petitioner cannot show a reasonable
       probability any additional evidence of Ashe’s failure to seek assistance would

                                                19
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 20 of 22 PageID# 192




        have altered the outcome of his case. Thus, petitioner has failed to demonstrate
        that there is a reasonable probability that, but for counsel’s alleged errors, the
        result of the proceeding would have been different.

 Record No. 180806.

        With regard to the second portion of Claim Five, the state supreme court stated as

 follows:

        [T]his portion of claim (5) satisfies neither the “performance” nor the “prejudice”
        prong of the two-part test enunciated in Strickland. Petitioner fails to proffer what
        the records would have revealed or how they would have been relevant evidence
        for the jury to consider in determining his guilt or innocence or in mitigation at
        sentencing. Thus, petitioner has failed to demonstrate that counsel’s performance
        was deficient or that there is a reasonable probability that, but for counsel’s
        alleged errors, the result of the proceeding would have been different.

 Record No. 180806.

        This Court finds that the state court’s determinations were not contrary to federal law.

 Indeed, as the court noted, introduction of the video counsel allegedly failed to subpoena would

 have constituted mere cumulative evidence, and an attorney’s failure to present cumulative

 evidence does not, generally speaking, constitute deficient performance. See Jenkins v. Comm’r,

 Ala. Dep’t of Corr., 936 F.3d 1252, 1273 (11th Cir. 2019) (finding state court’s conclusion that

 counsel was not ineffective for failing to present cumulative evidence “not unreasonable”).

 Additionally, it is well settled that a petitioner’s failure to demonstrate the potential impact of

 unintroduced evidence spells the demise of his claim. See, e.g., Brizuela v. Clarke, 112 F. Supp.

 3d 366, (E.D. Va. 2015) (upholding state court’s denial of ineffective assistance claim where

 petitioner failed to “proffer the Internet records or any evidence of what they would have shown”

 and thus failed to satisfy Strickland). Claim Five is thus denied.




                                                   20
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 21 of 22 PageID# 193




                iii.    Claim Six

        In Claim Six, petitioner avers that he was denied the effective assistance of counsel when

 his appellate attorney “improperly withdrew from his representation without securing a

 replacement and coerced the petitioner to sign a fraudulent statement withdrawing his appeal.”

 See Dkt. No. 3-2, p. 6. Denying this claim, the state supreme court held that

        [C]laim (6) satisfies neither the “performance” nor the “prejudice” prong of the
        two-part test enunciated in Strickland. The record, including the affidavit of
        appellate counsel, Edward Ferreira, the exhibits accompanying his affidavit, and
        the document petitioner signed, demonstrates Ferreira met with petitioner on
        February 7, 2017, five days after the Court of Appeals issued its per curiam order
        denying the appeal. Ferreira discussed the order with petitioner, who agreed not
        to pursue the appeal “any further” and who signed a one-page typed document
        stating he had reviewed and discussed the per curiam order with his attorney and
        “[a]fter those discussions I have decided not to pursue this appeal any further.”
        Ferreira attested he was not offered “a new job” until February 24, 2017 and filed
        a motion to withdraw on that day. Therefore, the record clearly belies petitioner’s
        claim that he thought he was requesting a new attorney when he signed the
        document. The document petitioner signed is a simple and explicit statement that
        petitioner did not wish to appeal to this Court. See Roe v. Flores-Ortega, 528
        U.S. 470,477 (2000) (“At the other end of the spectrum, a defendant who
        explicitly tells his attorney not to file an appeal plainly cannot later complain that,
        by following his instructions, his counsel performed deficiently.”). Thus,
        petitioner has failed to demonstrate that counsel’s performance was deficient or
        that there is a reasonable probability that, but for counsel’s alleged errors, the
        result of the proceeding would have been different.

 Record No. 180806.

        The state court’s decision to deny petitioner relief with respect to Claim Six was not

 contrary to federal law or an unreasonable interpretation of facts. Indeed, the record makes very

 clear that, on February 7, 2017, petitioner signed a statement indicating that he did not wish to

 appeal the Court of Appeals of Virginia’s denial to the state supreme court. See Record No.

 180806, p. 45. It was more than two weeks later—not until February 24, 2017—that petitioner’s

 counsel moved to withdraw from representation. Id. at p. 46. Because petitioner agreed not to

 appeal before his counsel ever moved to withdraw from the case, counsel of course did not need

                                                  21
Case 1:20-cv-00255-AJT-TCB Document 32 Filed 02/11/21 Page 22 of 22 PageID# 194
